[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this foreclosure action referred to the undersigned, all the defendants except the named defendant, Ralph Cifarelli, Jr., were defaulted for failure to disclose a defense.
The plaintiff and the defendant, Cifarelli, appeared in court for the trial herein. The plaintiff called as a witness his appraiser, Harry E. Morgan, Jr., who gave his opinion that the market value of the premises in issue is $180,000.00, to which appraisal the defendant Cifarelli through his attorney, agreed that valuation is correct and accepted.
The plaintiff has filed an Affidavit of Debt showing the following amounts to be due and presently owing to the plaintiff:
"Principal Balance        $194,464.62
           Interest from: 04/08/90 to 04/08/91        22,335.76
           Interest from: 04/09/91 to 05/02/91         1,470.39
TOTAL                    $218,270.77"
The defendant has acknowledged, in writing, that the Affidavit of Debt as set forth above is correct and is accepted by him without objection.
The undersigned, accordingly, finds and holds that the defendant, Ralph Cifarelli, Jr., owes the plaintiff, $218,270.77, including interest as set forth in the Affidavit of Debt, and that there are no counterclaims or set-offs to mortgage debt herein.
The undersigned further sets a law date of February 3rd, 1992, for redemption; and orders that an appraisal fee of $1,500.00 be paid to the plaintiff's appraiser, Harry E. Morgan, Jr.: and that the sum of $3,500.00 be paid on the expiration of the redemption date, to the attorney for the plaintiff, Thomas Giaimo, Esq., out of the balance of the payment payable to the plaintiff as set forth herein.
Judgment is entered accordingly.
A. Frederick Mignone State Trial Referee